Citation Nr: 1744576	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  09-23 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to increases in the (10 percent prior to June 6, 2012 and 30 percent from June 6, 2013) ratings assigned for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1974 to January 1981, from July 1985 to June 1988, and from July 1988 to May 1989 and also had periods of active duty training for training in the National Guard.  This matter is before the Board of Veterans' Appeals (Board) on remand from the U.S. Court of Appeals for Veterans Claims (Court).  A June 2017 Court Order remanded the matter for compliance with instructions in a June 2017 Joint Motion for Partial Remand (JMPR) by the parties.  The matter was initially before the Board on appeal from a July 2008 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, continued a 10 percent rating for the service-connected left knee disability with degenerative changes.  In August 2012 a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the claims file.  In October 2012, the Board remanded the claim for additional development, to include adjudication of the inextricably intertwined matter of entitlement to a temporary total (convalescence) rating following June 2012 left knee arthroplasty.  An August 2013 rating decision awarded a temporary total (100 percent) rating (pursuant to 38 C.F.R. § 4.30) for the left knee disability from June 6, 2012 through July 2012.  A January 2017 Board decision denied a rating in excess of 10 percent prior to June 6, 2012, awarded a 30 percent rating from June 6, 2013, and denied a rating in excess of 30 percent from June 6, 2013.  A March 2017 rating decision implemented the Board's award of a 30 percent rating from June 6, 2013.  The Veteran appealed the Board decision to the Court, resulting in the Joint Motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

On review of the Joint Motion, the Board finds that further development of medical evidence and AOJ adjudicatory action are necessary before the claim on appeal may be properly readjudicated. 
In the June 2017 JMPR, the parties agreed that a December 2013 VA examination was inadequate because it did not comply with 38 C.F.R. § 4.59 and the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court held that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The December 2013 examiner did not perform repetitive motion testing or joint testing for pain on passive motion and in weight-bearing and non-weight-bearing and did not explain why such testing was not conducted.  Accordingly, a new examination to assess the Veteran's left knee disability (in accordance with the Correia guidelines) is necessary.  

As updated records of any VA treatment the Veteran may have received for his left knee disability are constructively of record, and may contain pertinent information, they must be secured.

The case is REMANDED for the following:

1. The AOJ should secure for association with the record all outstanding records of VA treatment the Veteran has received for his left knee from January 2016 to the present (to specifically include at the VA Medical Center (VAMC) in Salem, Virginia).  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

2. The AOJ should thereafter arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected left knee disability.  The Veteran's record (to include this remand and all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

Please assess the current severity of the left knee disability.  [The examiner must be provided the criteria for rating knee disabilities, and the findings noted should include the information needed to rate the disability under all potentially applicable criteria for rating knee disabilities.]  The findings must include complete range of motion studies (to include any limitations due to pain, on use, during periods of exacerbation, etc.).  The examiner should note the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and non-weight-bearing. If such testing should not or cannot be conducted, the examiner must specifically so state (and explain why that is so).  All clinical findings should be reported in detail, and must include whether there are chronic residuals of severe painful motion or weakness, whether there is related subluxation or instability (and, if so, the degree); whether the knee is ankylosed (and if so, in what position); if there is dislocated semilunar cartilage with frequent episodes of locking, pain and effusion in the joint; impairment of the tibia and fibula (and if so, the degree of severity); and/or genu recurvatum. 

3. The AOJ should then review the record and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

